  Case 1:20-cv-01388-UNA Document 1 Filed 10/15/20 Page 1 of 10 PageID #: 1




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 LUIS FELICIANO,                                     )
                                                     )
                         Plaintiff,                  )
                                                     )   Case No. ______________
         v.                                          )
                                                     )   JURY TRIAL DEMANDED
 SUNWORKS, INC., CHARLES F.                          )
 CARGILE, DANIEL GROSS, JUDITH                       )
 HALL, RHONE RESCH, STANLEY SPEER,                   )
 THE PECK COMPANY HOLDINGS, INC.,                    )
 and PECK MERCURY, INC.,                             )
                                                     )
                         Defendants.                 )

    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on August 10, 2020 (the

“Proposed Transaction”), pursuant to which Sunworks, Inc. (“Sunworks” or the “Company”) will

be acquired by The Peck Company Holdings, Inc. (“Parent”) and Peck Mercury, Inc. (“Merger

Sub,” and together with Parent, “Peck”).

       2.      On August 10, 2020, Sunworks’ Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Peck. Pursuant to the terms of the Merger Agreement, Sunworks’ stockholders

will receive 0.185171 of a share of Parent common stock for each share of Sunworks common

stock they own.
  Case 1:20-cv-01388-UNA Document 1 Filed 10/15/20 Page 2 of 10 PageID #: 2




       3.      On October 1, 2020, defendants filed a Form S-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (“SEC”)

in connection with the Proposed Transaction.

       4.      The Registration Statement omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Registration Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Sunworks common stock.

       9.      Defendant Sunworks is a Delaware corporation and maintains its principal

executive offices at 1030 Winding Creek Road, Suite 100, Roseville, California 95678. Sunworks’

common stock is traded on the NASDAQ Capital Market under the ticker symbol “SUNW.”




                                                  2
  Case 1:20-cv-01388-UNA Document 1 Filed 10/15/20 Page 3 of 10 PageID #: 3




       10.     Defendant Charles F. Cargile is Chief Executive Officer and Chairman of the Board

of the Company.

       11.     Defendant Daniel Gross is a director of the Company.

       12.     Defendant Judith Hall is a director of the Company.

       13.     Defendant Rhone Resch is a director of the Company.

       14.     Defendant Stanley Speer is a director of the Company.

       15.     The defendants identified in paragraphs 10 through 14 are collectively referred to

herein as the “Individual Defendants.”

       16.     Defendant Parent is a Delaware corporation and a party to the Merger Agreement.

       17.     Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

Parent, and a party to the Merger Agreement.

                                 SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       18.     Sunworks is a provider of high-performance solar power systems to customers in a

wide range of industries, including agricultural, commercial and industrial, state and federal,

public works, and residential.

       19.     On August 10, 2020, Sunworks’ Board caused the Company to enter into the

Merger Agreement with Peck.

       20.     Pursuant to the terms of the Merger Agreement, Sunworks’ stockholders will

receive 0.185171 of a share of Parent common stock for each share of Sunworks common stock

they own.

       21.     According to the press release announcing the Proposed Transaction:

       The Peck Company Holdings, Inc. (NASDAQ: PECK) (“Peck”), a leading
       commercial solar engineering, procurement and construction (EPC) company and



                                               3
  Case 1:20-cv-01388-UNA Document 1 Filed 10/15/20 Page 4 of 10 PageID #: 4




       Sunworks, Inc. (NASDAQ: SUNW) (“Sunworks”), a provider of solar power
       solutions for agriculture, commercial and industrial (“ACI”), public works and
       residential markets, today announced that they have entered into a definitive
       agreement under which Peck will acquire Sunworks in an all-stock transaction,
       pursuant to which each share of Sunworks common stock will be exchanged for
       0.185171 shares of Peck common stock (subject to certain adjustments). Assuming
       no adjustments, Sunworks’ stockholders would receive an aggregate of
       approximately 3,079,207 shares of Peck common stock, representing
       approximately 36.54% of Peck common stock outstanding after the merger. . . .

       Transaction Details

       The transaction is expected to close during the fourth quarter of 2020, subject to
       approval by shareholders of both companies and other customary closing
       conditions.

       The Board of Directors of Peck and Sunworks have each unanimously voted in
       favor of the definitive transaction agreement.

       As part of the agreement, after the transaction closes, Jeff Peck will continue as
       Chairman of the Board and Chief Executive Officer of the combined company. The
       Board of Directors of the combined company will be comprised of four members
       of the Peck Board of Directors and three members appointed by the Sunworks
       Board of Directors. Because the combined company will be in competition with
       SunPower Corporation in some markets, Doug Rose, who is also a Vice President
       at SunPower Corporation, has resigned from the Board of Directors of Peck to
       avoid conflicts of interests.

       Roth Capital will be acting as financial advisor to Peck and Merritt and Merritt is
       serving as its legal counsel.

       Holthouse Carlin & Van Trigt LLP is acting as financial advisor to Sunworks and
       Stradling Yocca Carlson & Rauth, P.C. is acting as its legal counsel.

The Registration Statement Omits Material Information, Rendering It False and Misleading

       22.     Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

       23.     As set forth below, the Registration Statement omits material information.

       24.     First, the Registration Statement omits the Company’s and Peck’s financial

projections.




                                                4
  Case 1:20-cv-01388-UNA Document 1 Filed 10/15/20 Page 5 of 10 PageID #: 5




       25.     The Registration Statement also fails to disclose the “estimates of cost and revenue

synergies and other pro forma effects” prepared by Peck’s management and provided to the Peck

board, members of Sunworks management, and the Sunworks Board.

       26.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       27.     Second, the Registration Statement omits material information regarding the

analyses performed by the Company’s financial advisor, Holthouse Carlin & Van Trigt LLP

(“HCVT”).

       28.     With respect to HCVT’s Discounted Cash Flow Analysis, the Registration

Statement fails to disclose: (i) the financial projections of Sunworks for years 2020 through 2025,

including each year of unlevered free cash flow and the underlying line items; (ii) the individual

inputs and assumptions underlying the discount rates ranging from 11.0% to 13.0%; and (iii)

HCVT’s basis for applying an EBITDA exit multiple ranging from 4.0x to 5.0x.

       29.     With respect to HCVT’s Selected Precedent M&A Transactions Analysis, the

Registration Statement fails to disclose HCVT’s basis for deriving a range of multiples of 0.15x

to 0.20x.

       30.     The Registration Statement fails to disclose HGVT’s quality of earnings analysis

on Peck.

       31.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.




                                                5
  Case 1:20-cv-01388-UNA Document 1 Filed 10/15/20 Page 6 of 10 PageID #: 6




       32.     Third, the Registration Statement omits material information regarding HGVT.

       33.     The Registration Statement fails to disclose the amount of HGVT’s fee that is

contingent upon the consummation of the Proposed Transaction.

       34.     The Registration Statement fails to disclose whether HGVT has performed past

services for the Company or its affiliates, and if so, the timing and nature of such services and the

amount of compensation received by HGVT for providing such services.

       35.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       36.     Fourth, the Registration Statement fails to disclose the timing and nature of all

communications regarding future employment and directorship of the Company’s officers and

directors, and the repayment of subordinated notes to Company executives, including who

participated in all such communications.

       37.     Communications regarding post-transaction employment during the negotiation of

the underlying transaction must be disclosed to stockholders. This information is necessary for

stockholders to understand potential conflicts of interest of management and the Board, as that

information provides illumination concerning motivations that would prevent fiduciaries from

acting solely in the best interests of the Company’s stockholders.

       38.     The omission of the above-referenced material information renders the Registration

Statement false and misleading.

       39.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.




                                                 6
  Case 1:20-cv-01388-UNA Document 1 Filed 10/15/20 Page 7 of 10 PageID #: 7




                                             COUNT I

      Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
               Thereunder Against the Individual Defendants and Sunworks

       40.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       41.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule

14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. Sunworks is liable as

the issuer of these statements.

       42.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Registration

Statement.

       43.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       44.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       45.     The Registration Statement is an essential link in causing plaintiff to approve the

Proposed Transaction.

       46.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.



                                                  7
  Case 1:20-cv-01388-UNA Document 1 Filed 10/15/20 Page 8 of 10 PageID #: 8




       47.     Because of the false and misleading statements in the Registration Statement,

plaintiff is threatened with irreparable harm.

                                             COUNT II

                      Claim for Violation of Section 20(a) of the 1934 Act
                         Against the Individual Defendants and Peck

       48.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       49.     The Individual Defendants and Peck acted as controlling persons of Sunworks

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as officers and/or Board members of Sunworks and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the

Registration Statement, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that plaintiff contends are false and misleading.

       50.     Each of the Individual Defendants and Peck was provided with or had unlimited

access to copies of the Registration Statement alleged by plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       51.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.




                                                  8
  Case 1:20-cv-01388-UNA Document 1 Filed 10/15/20 Page 9 of 10 PageID #: 9




       52.     Peck also had supervisory control over the composition of the Registration

Statement and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Registration Statement.

       53.     By virtue of the foregoing, the Individual Defendants and Peck violated Section

20(a) of the 1934 Act.

       54.     As set forth above, the Individual Defendants and Peck had the ability to exercise

control over and did control a person or persons who have each violated Section 14(a) of the 1934

Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a

direct and proximate result of defendants’ conduct, plaintiff is threatened with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and




                                                   9
Case 1:20-cv-01388-UNA Document 1 Filed 10/15/20 Page 10 of 10 PageID #: 10




     F.      Granting such other and further relief as this Court may deem just and proper.

                                       JURY DEMAND

     Plaintiff hereby requests a trial by jury on all issues so triable.

Dated: October 15, 2020                           RIGRODSKY & LONG, P.A.

                                            By: /s/ Gina M. Serra
                                                Seth D. Rigrodsky (#3147)
                                                Brian D. Long (#4347)
                                                Gina M. Serra (#5387)
                                                300 Delaware Avenue, Suite 210
                                                Wilmington, DE 19801
                                                Telephone: (302) 295-5310
                                                Facsimile: (302) 654-7530
                                                Email: sdr@rl-legal.com
                                                Email: bdl@rl-legal.com
                                                Email: gms@rl-legal.com

                                                  Attorneys for Plaintiff




                                                10
